Name: Commission Implementing Regulation (EU) NoÃ 720/2013 of 25Ã July 2013 on the issue of licences for importing rice under the tariff quotas opened for the July 2013 subperiod by Implementing Regulation (EU) NoÃ 1273/2011
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  cooperation policy;  tariff policy;  plant product;  trade
 Date Published: nan

 26.7.2013 EN Official Journal of the European Union L 201/53 COMMISSION IMPLEMENTING REGULATION (EU) No 720/2013 of 25 July 2013 on the issue of licences for importing rice under the tariff quotas opened for the July 2013 subperiod by Implementing Regulation (EU) No 1273/2011 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Having regard to Commission Implementing Regulation (EU) No 1273/2011 of 7 December 2011 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice (3), and in particular the first paragraph of Article 5 thereof, Whereas: (1) Implementing Regulation (EU) No 1273/2011 opened and provided for the administration of certain import tariff quotas for rice and broken rice, broken down by country of origin and split into several subperiods in accordance with Annex I to that Implementing Regulation. (2) July is the third subperiod for the quota provided for under Article 1(1)(a) of Implementing Regulation (EU) No 1273/2011 and the second subperiod for the quotas provided for under Article 1(1)(b), (c) and (d) of that Implementing Regulation. (3) The notifications sent in accordance with point (a) of Article 8 of Implementing Regulation (EU) No 1273/2011 show that, for the quotas with order number 09.4154  09.4166, the applications lodged in the first 10 working days of July 2013 under Article 4(1) of that Implementing Regulation cover a quantity greater than that available. The extent to which import licences may be issued should therefore be determined by fixing the allocation coefficient to be applied to the quantity requested under the quotas concerned. (4) Those notifications also show that, for the quotas with order number 09.4127  09.4128  09.4129  09.4148  09.4149  09.4150  09.4152  09.4153, the applications lodged in the first 10 working days of July 2013 under Article 4(1) of Implementing Regulation (EU) No 1273/2011 cover a quantity less than that available. (5) The total quantity available for the following subperiod should also be fixed for the quotas with order number 09.4127  09.4128  09.4129  09.4130  09.4148  09.4112  09.4116  09.4117  09.4118  09.4119  09.4166, in accordance with the first subparagraph of Article 5 of Implementing Regulation (EU) No 1273/2011. (6) In order to ensure sound management of the procedure of issuing import licences, this Regulation should enter into force immediately after its publication, HAS ADOPTED THIS REGULATION: Article 1 1. For import licence applications for rice under the quotas with order number 09.4154  09.4166 referred to in Implementing Regulation (EU) No 1273/2011 lodged in the first 10 working days of July 2013, licences shall be issued for the quantity requested, multiplied by the allocation coefficient set out in the Annex to this Regulation. 2. The total quantity available for the following subperiod under the quotas with order number 09.4127  09.4128  09.4129  09.4130  09.4148  09.4112  09.4116  09.4117  09.4118  09.4119  09.4166 referred to in Implementing Regulation (EU) No 1273/2011 is set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 2013. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 325, 8.12.2011, p. 6. ANNEX Quantities to be allocated for the July 2013 subperiod and quantities available for the following subperiod under Implementing Regulation (EU) No 1273/2011 (a) Quota of wholly milled or semi-milled rice covered by CN code 1006 30 as provided for in Article 1(1)(a) of Implementing Regulation (EU) No 1273/2011: Origin Order number Allocation coefficient for July 2013 subperiod Total quantity available for September 2013 subperiod (kg) United States 09.4127  (1) 23 797 401 Thailand 09.4128  (1) 1 000 890 Australia 09.4129  (1) 480 370 Other origins 09.4130  (2) 313 (b) Quota of husked rice covered by CN code 1006 20 as provided for in Article 1(1)(b) of Implementing Regulation (EU) No 1273/2011: Origin Order number Allocation coefficient for July 2013 subperiod Total quantity available for October 2013 subperiod (kg) All countries 09.4148  (3) 1 494 000 (c) Quota of broken rice covered by CN code 1006 40 00 as provided for in Article 1(1)(c) of Implementing Regulation (EU) No 1273/2011: Origin Order number Allocation coefficient for July 2013 subperiod Thailand 09.4149  (4) Australia 09.4150  (4) Guyana 09.4152  (5) United States 09.4153  (5) Other origins 09.4154 15,487488 % (d) Quota of wholly milled or semi-milled rice covered by CN code 1006 30 as provided for in Article 1(1)(d) of Implementing Regulation (EU) No 1273/2011: Origin Order number Allocation coefficient for July 2013 subperiod Total quantity available for September 2013 subperiod (kg) Thailand 09.4112  (6) 10 985 United States 09.4116  (6) 23 384 India 09.4117  (6) 40 694 Pakistan 09.4118  (6) 432 Other origins 09.4119  (6) 239 251 All countries 09.4166 0,785369 % 0 (1) Applications cover quantities less than or equal to the quantities available: all applications are therefore acceptable. (2) No quantity available for this subperiod. (3) No allocation coefficient applied for this subperiod: no licence applications were notified to the Commission. (4) Applications cover quantities less than or equal to the quantities available: all applications are therefore acceptable. (5) No allocation coefficient applied for this subperiod: no licence applications were notified to the Commission. (6) No quantity available for this subperiod.